internal_revenue_service uil department of the treasury po box ben franklin washington dc station person to contact telephone number ester reply to dow p si 7--plr-120965-98 date mar re legend estate tin decedent spouse ssn trustee executor date date date dear this is in response to your letter dated ' requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 a reverse qtip under sec_2652 of the internal_revenue_code and to allocate the generation skipping transfer gst tax exemption permitted under sec_2631 of the internal_revenue_code to an exempt trust created under the decedent's trust agreement as permitted by sec_2632 decedent died on date survived by spouse article three of the decedent's trust agreement provided for a family_trust and exempt and non-exempt marital trusts that the exempt marital trust qualified for a federal estate_tax_marital_deduction under sec_2056 the executor did not have extensive experience in the preparation of form_706 united_states estate_tax_return return the executor was unaware of the taxpayer represents and in when form_706 was timely filed on date schedules the complexities of the preparation of form_706 particular was unaware that accomplishing the estate and gst tax planning in the trust was dependent on making proper elections on the return r and m were not filed with the return taxpayer to allocate the gst tax exemption among trusts and to make a reverse_qtip_election make a qtip_election attorney and discovered the errors in the filed return on date within months of date executor filed an amended form_706 along with schedules r and m reflecting the intended elections the executor consulted with another schedule m permits the taxpayer to schedule r permits a sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is united_states a citizen or resident of the sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate will except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that the interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 the property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 b i defines qualified_terminable_interest_property as property decedent income_interest for life and sec_2056 b v applies in which the surviving_spouse has a qualifying to which an election under which passes from the sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 election once made shall be irrevocable such an sec_20_2056_b_-7 i v is made on the return of tax imposed by sec_2001 or provides that the election referred to and sec_2101 sec_20_2056_b_-7 i the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or the first estate_tax_return filed by the executor after the due if a timely return is not filed for purposes of of the estate_tax regulations sec_2056 b i iii in sec_2044 provides that the value of the gross_estate will include the value of any property to which this section applies in which the decedent had a qualifying_income_interest_for_life property if of the property to the decedent under sec_2056 by reason of sec_2056 sec_2044 says that sec_2044 applies to any a deduction was allowed with respect to the transfer sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of sec_2611 through sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor under sec_2631 once made sec_2631 provides that any allocation is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any portion of an sec_2632 shall be deemed to be allocated individual's gst_exemption which has not been allocated within the time prescribed in as follows- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual's death c shall be made among the properties described in and the trusts described in sec_2632 as the case may be in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts a provides that the allocation under sec_2632 sec_2632 a section sec_2652 provides a special election for qualified b terminable_interest property in the case of- a any trust with respect to which a deduction is allowed to the decedent under any trust with respect to which a deduction sec_2056 and to the donor spouse is allowed under sec_2523 the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of chapter interest property had not been made to as the reverse_qtip_election qtip_election is that the decedent remains for gst tax purposes if the election to be treated as qualified terminable this election is referred the consequence of a reverse a sec_4 the transferor of the qtip_trust for which the election is made as a result that decedent's gst_exemption may be allocated to that qtip_trust sec_301_9100-1 provides that the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e that the term regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides and i h g sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of under sec_301_9100-3 a request for relief will be sec_301_9100-2 granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government and provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-1 sec_301_9100-2 in this case the requirements of sec_301_9100-3 have been met therefore an extension of time is granted from date until date qtip_election under sec_2652 and the gst tax exemption allocation to make the qtip_election under sec_2056 the reverse except as we have specifically ruled herein we express or imply no opinion on the federal tax consequences of this transaction under the cited provisions or any other provisions of the code ya this ruling letter is directed only to the taxpayer who sec_6110 provides that it may not be requested it used or cited as precedent sincerely signed paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries
